Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 12, and 17 are independent.
This Application is published as U.S. 2020-0090667
Earliest apparent priority 18 June 2009.  This is a pre-AIA  application.

This Application is a continuation of15/018,524 issued as 10510351, which is a continuation of 14/199,187 issued as U.S. 9,257,126 which is a continuation of 12/818,165 issued as U.S. 8,700,410.  Terminal Disclaimers over the terms of all of the parents are required.  

The Specification teaches a value-location method of encoding that is also taught in the IEEE article by the inventors of the instant application:  Jacek Stachurski, Lorin Netsch: Fractional-bit and value-location lossless encoding in G.711.0 coder. ICASSP 2010: 4666-4669.

To avoid abstract idea rejections: define the physical type of the signal that is being coded and end the Claim with the actual generation of the coded signal which is a practical application of an otherwise set of mathematical manipulations of numbers.


[0020] Next, the L possible distinct data values that the N samples may be determined (202). The possible distinct data values in the N samples may be determined by finding the maximum sample value Imax=max{In: n=0, . . . N-1} and the minimum sample value Imin=min{In: n=0, . . . N-1} in the N samples. The possible distinct data values {il: l=0, . . . , L-1} are then the range of data values from Imin to Imax, i.e., Imin.ltoreq.il.ltoreq.Imax. The number of possible distinct data values L, i.e., the data value range, for the frame may be computed as the difference between the maximum and minimum values of the N samples in the frame, e.g., L=Imax-Imin+1. For example, if the actual distinct sample values in the frame are {-3, -2, 0, 1, 2}, then L=6, indicating that there are six possible distinct data values in the frame and the possible distinct data values are {-3, -2, -1, 0, 1, 2, 3}.

On the other hand, the parent applications have been amended to include the following language in their respective specifications which is not carried over to the instant Application:
FIGS. 4A-4D show an example of the generation of the L-1 reduced-length coding vectors zk from the interim coding vectors ck of FIGS. 3B-3E. The z1 coding vector of FIG. 4A is equivalent to the interim coding vector c1 in FIG. 3B. The reduced-length coding vector z2 of FIG. 4B is formed by removing the five non-zero locations in c1 from the interim coding vector c2 of FIG. 3C. The reduced-length vector z3 of FIG. 4C is then formed by removing the eight non-zero locations in c1 and c2 from c3 in FIG. 3D. This As such, due to the removal of non-zero elements in prior vectors, vectors z1 through z4 as shown in FIG. 4A-D may be decreasing in number of locations. Vectors z1 through z4 also may have the locations renumbered so that they all start at 1 and are sequential. Vector z1 may contain 20 locations. Vector c1, of FIG. 3B, may contain five non-zero values, for example, at locations 1, 7, 13, 17, and 18. Therefore, in such an embodiment, vector z2 will contain 15 locations (i.e. locations 20-5). In one embodiment, vector z2 is formed by removing locations 1, 7, 13, 17, and 18 from c2, as shown in FIG. 3C. Thus, the reduced vector z2, shown in FIG. 4B, may consist of fifteen locations, i.e. 2-6, 8-12, 14-16, and 19-20 of vector c2. These locations may be renumbered such that vector z2 has locations 1-15. To form vector shown FIG. 4C, the non-zero locations of vectors c1 and c2 may be removed from vector c3, of FIG. 3D. Since vector c1 may have five non-zero values at locations, i.e. 1, 7, 13, 17, and 18, and since vector c2 may have three non-zero values at, i.e. 8, 16, and 19, there will be eight (5+3) locations removed, and vector z3 of FIG. 4C may have twelve (20-8) locations, consisting of the remaining locations, i.e. 2-6, 9-12, 14-15, and 20. Vector z3 may be formed by selecting those remaining locations from vector c3, and renumbering the locations. In such an embodiment, vector z3 would have locations 1-12. Vector z4 of FIG. 4D may be formed by removing the non-zero locations of vectors c1, c2, and c3 from vector c4 of FIG. 3E. As such, vector c1 may have five non-zero values at locations, i.e. 1, 7, 13, 17, and 18, and since vector c2 may have three non-zero values at, i.e. 8, 16, and 19, and since vector c3 may have two non-zero values at locations, i.e. 10 and 15, there will be 10 (5+3+2) locations removed and vector z4 of FIG. 4D may have ten (20-10) locations, consisting of the remaining locations, i.e. 2-6, 9, 11-12, 14, and 20. Vector z4 may be formed by selection the remaining locations from vector c4 of FIG. 3E and renumbering the locations to 1-10.

The corresponding paragraph of the instant Application provides:
[0039] FIGS. 4A-4D show an example of the generation of the L-1 reduced-length coding vectors zk from the interim coding vectors ck of FIGS. 3B-3E. The z1 coding vector of FIG. 4A is equivalent to the interim coding vector c1 in FIG. 3B. The reduced-length coding vector z2 of FIG. 4B is formed by removing the five non-zero locations in c1 from the interim coding vector c2 of FIG. 3C. The reduced-length vector z3 of FIG. 4C is then formed by removing the eight non-zero locations in c1 and c2 from c3 in FIG. 3D. This process continues until all L-1 reduced-length coding vectors are generated.

Either carry the language over to the instant Application or state a reason why doing so would be improper.

Note the claim of the broadest parent U.S. 10510351:
1. A method of encoding samples in a digital audio signal, the method comprising:
receiving, by at least one processor, a frame of N samples of the digital audio signal; 
determining, by the at least one processor, L possible distinct data values in the N samples; 
determining, by the at least one processor, 
a reference data value in the L possible distinct data values and a coding order of L-1 remaining possible distinct data values, 
wherein each of the L-1 remaining possible distinct data values is mapped to a position in the coding order; 
decomposing, by the at least one processor, the N samples into L-1 coding vectors based on the coding order, 
wherein each of the L-1 coding vectors identifies locations of a respective one of the L-1 remaining possible distinct data values in the N samples, and 
wherein the L-1 coding vectors include a first coding vector that includes a plurality of first elements, 
each of the first elements corresponding to a same first one of the L possible distinct data values, 
each of the first elements corresponding to a different location in the frame of N samples, 
wherein the L-1 coding vectors further include a second coding vector that includes a plurality of second elements, 
each of the second elements corresponding to a same second one of the L possible distinct data values, 
each of the second elements corresponding to a different location in the frame of N samples; 
encoding, by the at least one processor, the L-1 coding vectors, to generate encoded vectors; and 
inserting, by the at least one processor, the encoded vectors into an output bit stream.

	Note the independent Claim of the instant Application:
1. A method comprising: 
receiving a frame containing a set of samples, [Type of sample unspecified. Could be audio or video or something else.]
wherein each sample in the set of samples has a value within a range; [Not limiting, samples have values.  Key to the invention previously patented is the “distinct” values that can be removed.]
determining a set of values within the range, wherein each value in the set of values has a corresponding sample in the set of samples; and [Samples with the same overlapping value yield one member to the set of values.]
decomposing the set of samples into a set of vectors, 
wherein: 
each vector of the set of vectors corresponds to a respective value within the set of values and contains a representation of each occurrence of the respective value; [The invention is directed to value-location coding and Location is missing from this Claim.  The vectors are designed to show the locations in the sample where a particular value occurs.  “A representation” of “each occurrence” need not be the locations where the value occurs; it could be one number assigned to the vector; for example the vector can have the “representation=5” when the value=5 and the representation is representing each value but is not saying anything about where along the frame this value occurs.]
the set of vectors has a sequence; and [What is the sequence?  Any sequence is not a limitation.]
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence.  [When the order of the sequence is not known, and the definition of “representation” is left broad, we don’t know which values are removed at each round of omissions.  For example, the vectors each have one representation that corresponds to the value of the sample that they represent.  They are arranged in a random sequence considering that the sequence is not defined.  Then the vectors stay exactly as they were after the removal of the “any occurrence of each value” because each vector has one value and that value is different from the values of the other vectors and nothing is removed.]

In Short: the invention presented in Stachurski and Netsch is a specific and distinct method of coding that has been patented.  The different ways of claiming this coding method is only a testament to the skill of the drafting attorney and not a contribution to the underlying invention.  It does not change the nature and limits of the coding method. 
The references in the Conclusion demonstrate how broad the language is.
References Fuchs and Ye that are applied in the body of the Office action show that value-location coding and removing the values that have been already coded from the next vector and giving priority to the coding of blocks (vectors or areas) that have more non-zero values are known in the art.  Accordingly, in coding it is the specifics of how the steps are done that matters. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As provided above the phrase “selection circuit” has no antecedent in the Specification of the instant Application.

This phrase appears to pertain to element 504 of Figure 5 and 
[0057] FIG. 5 shows a block diagram of an audio encoder (500), e.g., the audio encoder (106) of FIG. 1, configured to perform lossless value-location encoding in accordance with one or more embodiments of the invention. More specifically, FIG. 5 shows a high level block diagram of the ITU-T G.711.0 audio encoder for illustrative purposes. The audio encoder (500) includes a frame buffer (502), two coding tool selection components (504, 506), twelve coding tools, and a multiplexer (508). The audio encoder (500) receives G.711 audio frames in the frame buffer (502). The frame size N may be 40, 80, 160, 240, or 320 samples. Each frame is then provided to input selection component (504).
[0058] The input selection component (504) may select one of seven encoding tools, i.e., the three constant coding tools, the PM zero Rice coding tool, the binary coding tool, the pulse mode coding tool, and the value-location coding tool, to which it is connected for encoding the frame based on an analysis of the audio frame and/or determine that the frame should be encoded by one of the five other coding tools, i.e., the mapped domain LP coding tool, the fractional-bit coding tool, the min-max level coding tool, the direct LP coding tool, and the uncompressed coding tool. The outputs of the latter five coding tools are provided to output selection component (506) which selects the best output of the five coding tools by analyzing the results of the coding tools. The output selection component (506) may not require a complete encoding by each of the five coding tools, but rather may estimate the resulting encoded frame sizes and select one of the coding tools for performing the actual encoding based on the estimates. The multiplexer (508) selects which coding tool bit stream to output: the bit stream of the coding tool selected by the input selection component (504) or the bit stream of the coding tool selected by the output selection component (506).

    PNG
    media_image1.png
    657
    1035
    media_image1.png
    Greyscale

The “Selection by Analysis of Input 504” selects the coding method.

Double Patenting
Claims 1, 12, and 17 of the instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 1of U.S. Patent No. 8,700,410. Although the claims at issue are not identical, they are not patentably distinct from each other.
The independent Claims of the instant Application are much broader versions of the independent claims of the parent.  The hardware components that may vary are obvious additions.  Key are the coding limitations which are taught by the coding limitations of the parent.

Claims 1, 12, and 17 of the instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 12 of U.S. Patent No. 9,257,126. Although the claims at issue are not identical, they are not patentably distinct from each other.
The independent Claims of the instant Application are much broader versions of the independent claims of the parent.  The hardware components that may vary are obvious additions.  Key are the coding limitations which are taught by the coding limitations of the parent.

Claims 1, 12, and 17 of the instant Application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 10,510,351. Although the claims at issue are not identical, they are not patentably distinct from each other.
The independent Claims of the instant Application are much broader versions of the independent claims of the parent.  The hardware components that may vary are obvious additions.  Key are the coding limitations which are taught by the coding limitations of the parent.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claimed invention is directed to an abstract idea.  The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Independent Claim 1 is directed to process category of statutory subject matter.

The independent Claim, however, is broadly directed to a fundamental idea and fall within the judicial exception of abstract ideas.  
Claim 1 is a method claim which is directed to a method of encoding samples in a digital signal.  
1. A method comprising: 
receiving a frame containing a set of samples, wherein each sample in the set of samples has a value within a range; 
determining a set of values within the range, wherein each value in the set of values has a corresponding sample in the set of samples; and 
decomposing the set of samples into a set of vectors, 
wherein: 
each vector of the set of vectors corresponds to a respective value within the set of values and contains a representation of each occurrence of the respective value; 
the set of vectors has a sequence; and 
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence.  

The method consists of a series of mathematical operations that may be handled by a person and some of which are expressed without sufficient specificity for a machine to handle them.  For example, in the limitation of “receiving a frame containing a set of samples” is merely a set of numbers and "receiving” is insignificant data collection operation; in other words, a person may be handed a piece of paper with a set of numbers.  The remaining steps are manipulations of the received set of numbers without 1) specificity required by a machine or 2) a practical end result.
Accordingly, the limitations of the Claim, whether considered individually or as an ordered combination, are not sufficient to ensure that the Claim as a whole amounts to significantly more than the judicial exception itself.  To be patent-eligible, a claim that is directed to a judicial exception must include additional features  that ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.

Further, the dependent Claims (except for Claim 6) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
2. The method of claim 1 further comprising performing a compression operation on the set of vectors to produce a compressed set of vectors. 
3. The method of claim 2, wherein the compression operation is from a group consisting of: Rice encoding, explicit location coding, and binary encoding. 
4. The method of claim 2 further comprising providing the compressed set of vectors and an indicator of the compression operation in an output bit stream. 
5. The method of claim 1 further comprising providing the set of vectors and an indicator of the sequence in an output bit stream.
7. The method of claim 1, wherein each vector includes a first value where the respective value occurs in the set of samples and a second value where the respective value does not occur in the set of samples with the exception of any samples omitted due to a value that corresponds to the subset of the set of vectors that precedes the respective vector in the sequence. 
8. The method of claim 1 further comprising: determining a reference value within the set of values; and determining the sequence such that a vector of the set of vectors that corresponds to the reference value is first in the sequence. 
9. The method of claim 8, wherein the determining of the reference value determines the reference value based on a frequency of occurrence. 
10. The method of claim 8, wherein the sequence of the set of vectors is determined based on a count of values of the set of values that are greater than the reference value and a count of values of the set of values that are less than the reference value. 
11. The method of claim 1, wherein the sequence of the set of vectors is based on a frequency of occurrence.

The dependent Claims 2-5 and 7-11 include further steps for carrying out mathematical operations without specifying what the operation is or how it can be carried out by a machine.  Accordingly, the additional recited limitations of these dependent Claims, when considered with the limitations of the respective independent Claims as a whole, also fail to amount to significantly more than the abstract idea and fail to establish that the Claims are not directed to an abstract idea.

This rejection may be overcome, by adding further detail to the Claim limitations that provides a substantial tie to the physical realm and to a machine and also expresses each limitation with a level of specificity sufficient for a machine to perform the step.  

Claim 6 is NOT abstract:
6. The method of claim 1 further comprising receiving a digital audio signal that includes the frame, wherein the method compresses the digital audio signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuchs (U.S. 2004/0120590) in view of Ye (U.S. 2008/0310507).
Regarding Claim 1, Fuchs teaches:
1. A method comprising: 
receiving a frame containing a set of samples, wherein each sample in the set of samples has a value within a range; [Fuchs does not use the term “frame” and goes directly to “a set of data representing physical quantities …. Samples.”]
determining a set of values within the range, wherein each value in the set of values has a corresponding sample in the set of samples; and [Fuchs, the amplitudes of the samples are the values of the samples.  “[0138] The method generally comprises a transformation of the signal to be encoded, then the determination of an amplitude model of the coefficients output from the transformation. The locations of these coefficients are next encoded according to a method using a path established between the coefficients.”]
decomposing the set of samples into a set of vectors, [Fuchs, Figure 5, step S50 places a block of signals into a mondirectional vector:  “[0156] Following this path direction causes the coefficients to be arranged in a mono-dimensional vector V containing 64 coefficients.”]
wherein:
each vector of the set of vectors corresponds to a respective value within the set of values and contains a representation of each occurrence of the respective value; [Fuchs determines the locations of the coefficients of a block (vector):  “[0154] The first variant of step S5 of encoding the locations of the coefficients of the current block is detailed in FIG. 5 in the form of an algorithm comprising steps S50 to S67.”  The coefficient (obtained from the transformation of the signal) is the “value” and the location of the coefficient is the “representation” of the Claim.]
the set of vectors has a sequence; and [Fuchs in Figure 5 shows the order in which the vectors Vi are investigated is shown in S55 which defines Vi in terms of the locations xi and xi+1 and by the increment of i at S67.  The ordering of the xi which are the coefficients is done in a in a decreasing order:  “[0146] The following step S3 consists of classifying the coefficients of the current block according to decreasing amplitude. This results in a list P of coefficients.”  See Figure 4.  “[0161] In what follows, the locations {x1, x2, . . . , xn} of coefficients in the vector V are considered, where n is an integer equal to the number of coefficients of the path.”  See also Figure 19 for calculating a cost C for a block/vector P and starting with the lowest cost P where P is defined as a vector of coefficient ordered in decreasing amplitude: “[0297] The following step S3a consists of classifying the coefficients of the current block according to decreasing amplitude. This results in a list P of coefficients.”]
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence.[Fuchs omits the sample locations that have been previously encoded:  “[0011] characterized in that it comprises, for two given successive sample locations of the path, the step of: [0012] forming a vector between the two sample locations, only taking into account the intermediate sample locations not already encoded by a vector.”  “[0163] For the following processing, the encoding parameter ACx has the value zero if the location x has not yet been encoded, and has the value one once the location x has been encoded.”  ‘[0164] The following step S53 is an encoding of the first location x1 of the path. The parameter ACx1 which is associated with it is set to the value one.”  “[0169] The following step S58 is a test to determine whether the encoding parameter of location x has the value one, that is to say whether location x has already been encoded.”  “[0170] If the response is positive, then step S58 is followed by step S59 at which the value of the current vector Vi is decremented by one unit, so as to "skip" the location already encoded.”  “[0174] …The length of vector Vi has been reduced by the number of locations met that were already encoded.”]

Figures 3 and 4:

    PNG
    media_image2.png
    503
    632
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    442
    635
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    924
    661
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    914
    619
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    631
    834
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    676
    840
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    603
    812
    media_image8.png
    Greyscale


Fuchs does not mention “frames” which are well known divisions of data.
Ye teaches:
1. A method comprising: 
receiving a frame containing a set of samples, wherein each sample in the set of samples has a value within a range; [Ye teaches encoding frames of samples.  “[0004] Video compression generally includes spatial prediction and/or temporal prediction. In particular, intra-coding relies on spatial prediction to reduce or remove spatial redundancy between video blocks within a given coded unit, which may comprise a video frame, a slice of a video frame, or the like. ….”  “[0029] Video encoder 20 receives video data from video source 18. The video data received from video source 18 may be a series of video frames. Video encoder 20 divides the series of frames into coding units and processes the coding units to encode the series of video frames. The coding units may, for example, be entire frames or portions of the frames (i.e., slices). Thus, in some instances, the frames may be divided into slices. Video encoder 20 divides each coding unit into blocks of pixels (referred to herein as video blocks or blocks) and operates on the video blocks within individual coding units in order to encode the video data. As such, a coding unit (e.g., a frame or slice) may contain multiple video blocks. In other words, a video sequence may include multiple frames, a frame may include multiple slices, and a slice may include multiple video blocks.”]
determining a set of values within the range, wherein each value in the set of values has a corresponding sample in the set of samples; and [Ye, Figure 2, “transform 38” and “quantization 40” generate the 2D blocks of Coefficient Values (41).]
decomposing the set of samples into a set of vectors, wherein: [Ye, 1D Vector output of “coefficient scanning unit 41.”]
each vector of the set of vectors corresponds to a respective value within the set of values and contains a representation of each occurrence of the respective value; [Ye, the coefficients are the values.  See [0079] below.]
the set of vectors has a sequence; and [Ye determines an order of scanning/coding based on the number of non-zero values in a block of samples:  “[0079] As described above, coefficient scanning unit 41 may adapt the scan order based on the collected statistics. Coefficient scanning unit 41 may, based on the collected statistics, adapt the scan order to scan coefficient positions that are determined to have a higher likelihood of having non-zero coefficients before coefficient locations that are determined to have a smaller likelihood of having non-zero coefficients.  Alternatively, the counters may track the number of times each of the positions within the block has been the location for a zero-valued coefficient and adapt the scan order to scan the coefficient positions in ascending order based on their count values. In some instances, statistics may only be collected for a subset of the coefficient positions of the block instead of all of the coefficient positions of the block. In this case, coefficient scanning unit 41 may only adapt part of the scan order.”]
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence. [Ye teaches that it reuses the codes used for the neighboring blocks.  This teaching is related to removing the values that have been coded: the new blocks that are similar to the previously coded ones are not encoded again from scratch but rather previous values are reused.  Both removal or reuse take account of previously encoded values.  “[0083] …In particular, entropy encoding unit 46 may encode the syntax elements of the current block based on the syntax elements of one or more previously encoded video blocks.  As such, entropy encoding unit 46 may include one or more buffers to store the syntax elements of the one or more previously encoded video blocks. Entropy encoding unit 46 may analyze any number of neighboring blocks at any location to assist in encoding the syntax elements of the current video block….”]

Fuchs and Ye pertain to coding and Ye includes some of the components that are not express in Fuchs and it would have been obvious to include the conventional aspects of coding from Ye with the value location coding system of Fuchs.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Fuchs teaches:
2. The method of claim 1 further comprising performing a compression operation on the set of vectors to produce a compressed set of vectors. [Fuchs: “[0001] The present invention generally relates to digital signal encoding and for this purpose provides a method and a device for encoding a digital signal.”  “[0002] The object of the encoding is to compress the signal, which makes it possible respectively to transmit the digital signal and to store it in memory while reducing the transmission time, or the transmission rate respectively, by reducing the space in memory that is used.”]

Regarding Claim 3, Fuchs teaches:
3. The method of claim 2, wherein the compression operation is from a group consisting of: Rice encoding, explicit location coding, and binary encoding. [ Fuchs takes into account the location of the samples and is a type of “location encoding”:  “[0011] characterized in that it comprises, for two given successive sample locations of the path, the step of: [0012] forming a vector between the two sample locations, only taking into account the intermediate sample locations not already encoded by a vector.”  “[0129] The circuit 22 is connected to an encoding circuit 23 which performs an entropy encoding of the previously determined path.”  Entropy encoding is lossless encoding including Rice encoding.]

Regarding Claim 4, Fuchs teaches:
4. The method of claim 2 further comprising providing the compressed set of vectors and an indicator of the compression operation in an output bit stream. [Fuchs, Figure 2, “[0131] The encoding device provides a file containing data representing the compressed image to means 3 for transmission and/or storage…..”  Fuchs does not include terminology of bit stream although it is creating bits of 1 and 0 by coding.  “[0163] For the following processing, the encoding parameter ACx has the value zero if the location x has not yet been encoded, and has the value one once the location x has been encoded.”]

Regarding Claim 5, Fuchs teaches:
5. The method of claim 1 further comprising providing the set of vectors and an indicator of the sequence in an output bit stream. [Fuchs, the output of the encoder is provided to the decoder.  See Figure 2 for example and Fuchs teaches that the decoder receives the encoded vectors  “28. A method of decoding according to claim 27, characterized in that the first set of decoded coefficients is a one-dimensional vector and in that the decoded coefficients are taken from first to last and are arranged in a two-dimensional table following a zig-zag path.”  The fact that the values were taken from a zig-zag path has to be provided to the decoder in addition to the encoded vectors.]

Regarding Claim 6, Fuchs teaches:
6. The method of claim 1 further comprising receiving a digital audio signal that includes the frame, wherein the method compresses the digital audio signal. [Fuchs teaches that the signals may be audio and while it does not use the term frame, dividing audio and video signals into frames is known.  “[0120] The device 10 is connected to a microphone 111. The data to be processed according to the invention will in this case be audio signal.”]

Regarding Claim 7, Fuchs suggests:
7. The method of claim 1, wherein each vector includes a first value where the respective value occurs in the set of samples and a second value where the respective value does not occur in the set of samples with the exception of any samples omitted due to a value that corresponds to the subset of the set of vectors that precedes the respective vector in the sequence. [Fuchs, Figure 5, the definition of the vectors Vi.  The vectors are generated from xi and the xi are ordered in a decreasing order of amplitude.  Because the indices of the xi creating the Vi are changing some of the values in the previous vector Vi would not be in the next vector Vi+1 and this is before the omission of the common values.]
Ye expressly teaches:
7. The method of claim 1, wherein each vector includes a first value where the respective value occurs in the set of samples and a second value where the respective value does not occur in the set of samples with the exception of any samples omitted due to a value that corresponds to the subset of the set of vectors that precedes the respective vector in the sequence. [Ye teaches that the blocks/vectors are arranged in a descending order from more non-zero elements to fewer non-zero elements and therefore irrespective of removal (which does not occur in Ye) the vectors in the lower order would not have all of the values of the vectors that precede them in the ranking order.  See [0079] and [0081].  ]
Fuchs and Ye pertain to coding and Ye and both pertain to value-location coding.  It would have been obvious to combine features of Ye pertaining to the ordering method from Ye which cause the vectors/blocks with more non-zero values ahead of those with fewer non-zero values with the value-location coding of Fuchs.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 8, Fuchs teaches:
8. The method of claim 1 further comprising: 
determining a reference value within the set of values; and Fuchs, the “initial coefficient” is the reference value of the Claim:  “[0159] A path is determined by an initial coefficient and the list of the vectors joining the other coefficients. Each coefficient of the path different from the initial coefficient is represented by a vector describing its location with respect to the preceding coefficient in the path. It should be noted that the path does not necessarily include all the coefficients of the current vector. This is because it is possible to encode only part of the coefficients and to set the other coefficients to the value zero at the time of later encoding.”  “[0307] Once the path has been determined, the coordinates of the initial coefficient are encoded by binary encoding and the vectors are encoded by entropic encoding.”]
determining the sequence such that a vector of the set of vectors that corresponds to the reference value is first in the sequence. [Fuchs teaches that the vectors are sequenced according to the coefficients and the initial coefficient/ reference value determines the order of the vectors.]

Regarding Claim 9, Fuchs does not teach the use of the frequency of occurrence. 
Ye teaches:
9. The method of claim 8, wherein the determining of the reference value determines the reference value based on a frequency of occurrence. [Ye uses the statistics regarding the likelihood/frequency of occurrence of non-zero coefficients as a factor in determining the order of scanning the vectors:  “[0106] Coefficient scanning unit 63 may adapt the scan order based on the collected statistics. Coefficient scanning unit 63 may, based on the collected statistics, adapt the scan order to scan positions that have a higher likelihood of having non-zero coefficients before coefficient locations that are determined to have a smaller likelihood of having non-zero coefficients. Coefficient scanning unit 63 adapts the scan order at the same fixed or non-fixed intervals used by video encoder 20. Coefficient scanning unit 63 normalizes the collected statistics in the same manner as described above with respect to video encoder 20.”]
Fuchs and Ye pertain to coding and Ye and both pertain to value-location coding.  It would have been obvious to combine features of Ye pertaining to the use of frequency of occurrence of non-zero values from Ye with the value-location coding of Fuchs.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 10, Fuchs does not but Ye teaches or suggests:
10. The method of claim 8, wherein the sequence of the set of vectors is determined based on a count of values of the set of values that are greater than the reference value and a count of values of the set of values that are less than the reference value. [Ye uses the statistics regarding the likelihood/frequency of occurrence of non-zero coefficients as a factor in determining the order of scanning the vectors.  See [0106] above.  Ye teaches a Threshold value which corresponds to this Claim:  “[0080] …. Coefficient scanning unit 41 may, for example, adapt the scan order when one of the count values of a position within the block exceeds a threshold value. After adapting the scan order, coefficient scanning unit 41 may scan subsequent quantized residual blocks of at least one subsequent video block using the adapted scan order. … In this manner, coefficient scanning unit 41 adapts the scan order to generate the one-dimensional coefficient vector in such a manner that the quantized residual coefficients may be more efficiently encoded by the entropy coding unit 46.” The threshold/reference can be set to determine what is considered high frequency and what is considered low frequency of occurrence.  See also “[0081] … [0081] Coefficient scanning unit 41 may, in some instances, normalize the collected statistics. Normalization of the collected statistics may be desirable when coefficient counts reach a threshold value. A coefficient position, herein referred to as coefficient position A, within the block that has a count value that has reached the threshold may, for example, remain the coefficient location with the highest count even when the coefficient location has not had a non-zero coefficient for a period of time. This is due to the coefficient count at position A being so large that other coefficient counts may take multiple blocks (e.g., tens or hundreds of blocks) before the coefficient count of another position, herein referred to as coefficient position B, within the block exceeds the coefficient count at position A and results in a change (i.e., swapping) of the scanning order between coefficient positions A and B.”]
Rationale for combination similar to the rationale provided for Claim 9.

Regarding Claim 11, Fuchs teaches:
11. The method of claim 1, wherein the sequence of the set of vectors is based on a frequency of occurrence.[Fuchs, This Claim does not specify “a frequency of occurrence of” what?  Thus, the sequence can be based on the frequency of occurrence of anything.  If frequency of occurrence of 0s in the vectors Vi is used to set the sequence of encoding these vectors, vectors with the least number of 0s are encoded first because they have larger amplitudes.] 

Regarding Claim 12, Fuchs teaches:
12. An encoder comprising: [Fuchs Figures 1-2 show the encoding components.  Figure 3 shows the process.]
a frame buffer that includes an input to receive a frame that includes a set of samples and an output to provide the set of samples;[ Fuchs, Figure 1, “[0120] The device 10 is connected to a microphone 111. The data to be processed according to the invention will in this case be audio signal.”  Amplitudes/coefficients of the transformation are the values of the samples.  “[0148] FIG. 4 represents an example of an amplitude model A. A value A(k) provided by the amplitude model corresponds to each integer value k along the x-axis. The value A(k) is an approximation of the amplitude of the kth coefficient classified in decreasing order.”]
a selection circuit that includes an input coupled to the output of the frame buffer to receive the set of samples and a set of outputs to provide the set of samples at a selected subset of the set of outputs; [Fuchs. ]
a set of coding units that each include an input coupled to an output of the set of outputs of the selection circuit to receive the set of samples and further include an output; 
a multiplexer coupled to the outputs of the set of coding units and including an output to provide an encoded frame based on the output of at least one of the set of coding units, 
wherein the set of coding units includes a value-location coding unit configured to: [Fuchs is directed to value-location coding.]
receive the set of samples from the selection circuit, wherein each sample of the set of samples has a respective value within a set of values; [Fuchs, Figure 5, “[0156] Following this path direction causes the coefficients to be arranged in a mono-dimensional vector V containing 64 coefficients.”  “[0161] In what follows, the locations {x1, x2, . . . , xn} of coefficients in the vector V are considered, where n is an integer equal to the number of coefficients of the path.”]
decompose the set of samples into a set of vectors, wherein each vector includes occurrences of a respective value of the set of values; and [Fuchs, Figure 5, “[0156] Following this path direction causes the coefficients to be arranged in a mono-dimensional vector V containing 64 coefficients.”  The coefficients are the values.]
provide the set of vectors at the output to the multiplexer such that the encoded frame includes the set of vectors. [Fuchs teaches the vectors as the output S65 of the encoding process of Figure 5.]

Frame buffer not taught by Fuchs.
Set of coding units not taught by Fuchs.
Multiplexer not taught by Fuchs.
 Ye teaches or suggests:
a frame buffer that includes an input to receive a frame that includes a set of samples and an output to provide the set of samples; [Ye, teaches the use of buffers after decoding and suggests the retrieving of samples from storage or buffers:  [0103] … The one or more adjacent blocks (or portions of the adjacent blocks) within the current coding unit may, for example, be retrieved from frame store 68.”]
a selection circuit that includes an input coupled to the output of the frame buffer to receive the set of samples and a set of outputs to provide the set of samples at a selected subset of the set of outputs; [Ye teaches selecting from different prediction modes which impacts the coding and suggest selecting from among coding units:   “This disclosure describes techniques for coding of header information of video blocks. In particular, the techniques of this disclosure select one of a plurality of prediction modes for use in generating a prediction block of a video block of a coding unit, the plurality of prediction modes including unidirectional prediction modes and multi-directional prediction modes that combine at least two unidirectional prediction modes. An encoding device encodes the prediction mode of the current video block based on prediction modes of one or more previously encoded video blocks of the coding unit….”  Abstract.]
a set of coding units that each include an input coupled to an output of the set of outputs of the selection circuit to receive the set of samples and further include an output; [Ye suggests this by teaching the selection of the prediction modes that are used in a coding unit.]
a multiplexer coupled to the outputs of the set of coding units and including an output to provide an encoded frame based on the output of at least one of the set of coding units, [Ye, “[0041] … Although not shown in FIG. 1, in some aspects, video encoder 20 and video decoder 26 may each be integrated with an audio encoder and decoder, respectively, and may include appropriate MUX-DEMUX units, or other hardware and software, to handle encoding of both audio and video in a common data stream or separate data streams. In this manner, source device 12 and destination device 14 may operate on multimedia data. If applicable, the MUX-DEMUX units may conform to the ITU H.223 multiplexer protocol, or other protocols such as the user datagram protocol (UDP).”]
Fuchs and Ye pertain to coding and Ye includes some of the components that are not express in Fuchs and it would have been obvious to include the conventional aspects of coding from Ye with the value location coding system of Fuchs.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 13, Fuchs teaches:
13. The encoder of claim 12, wherein the set of vectors is arranged in a sequence and each vector of the set of vectors omits each occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence. [Fuchs, Figures 1-5 and “[0181] If the response is positive at step S64, that means that all the locations between the positions xi and xi+1 have been tested in order to know whether they have already been encoded or not. The length of vector Vi has been reduced by the number of locations met that were already encoded.” “[0182] Steps S60 and S64 are followed by the step S65 which is the entropy encoding of the current vector Vi.”]

Regarding Claim 14, Fuchs does not expressly show a multiplexer and Ye teaches and suggests:
14. The encoder of claim 13, wherein the value-location coding unit is further configured to provide an indicator of the sequence to the multiplexer such that the encoded frame includes the indicator of the sequence. [Ye teaches the multiplexing and therefore teaches multiplexing the coded vectors.  Ye teaches a value-location coding.  For decoding, the decoder needs the indicator of sequence and therefore multiplexing of the indicator is also suggested:  “[0079] As described above, coefficient scanning unit 41 may adapt the scan order based on the collected statistics. Coefficient scanning unit 41 may, based on the collected statistics, adapt the scan order to scan coefficient positions that are determined to have a higher likelihood of having non-zero coefficients before coefficient locations that are determined to have a smaller likelihood of having non-zero coefficients. For example, coefficient scanning unit 41 may adapt the scan order to scan the coefficient positions of the two-dimensional block in descending order based on their count values when the count values represent the number of times the respective coefficient locations have a non-zero value. Alternatively, the counters may track the number of times each of the positions within the block has been the location for a zero-valued coefficient and adapt the scan order to scan the coefficient positions in ascending order based on their count values. In some instances, statistics may only be collected for a subset of the coefficient positions of the block instead of all of the coefficient positions of the block. In this case, coefficient scanning unit 41 may only adapt part of the scan order.”  “[0041] … Although not shown in FIG. 1, in some aspects, video encoder 20 and video decoder 26 may each be integrated with an audio encoder and decoder, respectively, and may include appropriate MUX-DEMUX units, or other hardware and software, to handle encoding of both audio and video in a common data stream or separate data streams. In this manner, source device 12 and destination device 14 may operate on multimedia data. If applicable, the MUX-DEMUX units may conform to the ITU H.223 multiplexer protocol, or other protocols such as the user datagram protocol (UDP).”]
Fuchs and Ye pertain to coding and Ye includes some of the components that are not express in Fuchs and it would have been obvious to include the conventional aspects of coding from Ye with the value location coding system of Fuchs.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 15, Fuchs teaches:
15. The encoder of claim 12, wherein the value-location coding unit is further configured to: 
perform a compression operation on the set of vectors to produce a compressed set of vectors; and [Fuchs, “[0182] Steps S60 and S64 are followed by the step S65 which is the entropy encoding of the current vector Vi.”  Coding is compression.
provide the compressed set of vectors to the multiplexer such that the encoded frame includes the compressed set of vectors. 
Multiplexer is taught by Ye:
provide the compressed set of vectors to the multiplexer such that the encoded frame includes the compressed set of vectors. [Ye teaches the multiplexing and therefore teaches multiplexing the coded vectors:  “[0041] … Although not shown in FIG. 1, in some aspects, video encoder 20 and video decoder 26 may each be integrated with an audio encoder and decoder, respectively, and may include appropriate MUX-DEMUX units, or other hardware and software, to handle encoding of both audio and video in a common data stream or separate data streams. In this manner, source device 12 and destination device 14 may operate on multimedia data. If applicable, the MUX-DEMUX units may conform to the ITU H.223 multiplexer protocol, or other protocols such as the user datagram protocol (UDP).”]
Fuchs and Ye pertain to coding and Ye includes some of the components that are not express in Fuchs and it would have been obvious to include the conventional aspects of coding from Ye with the value location coding system of Fuchs.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 16, Fuchs, Figure 19, provides a selection criteria based on coding cost.

    PNG
    media_image6.png
    631
    834
    media_image6.png
    Greyscale

Ye teaches and therefore suggests:
16. The encoder of claim 12 further comprising an output selection component coupled between a subset of the set of coding units and the multiplexer, [Ye teaches the selection of one of plurality of predictions modes for generating a prediction block of a coding unit and indirectly teaches or suggests selecting between units.] 
wherein the output selection component is configured to select the output of a first coding unit of the subset of the set of coding units to provide to the multiplexer. [Ye teaches the use of multiplexers for the output coded vectors.]
Fuchs and Ye pertain to coding and Ye includes some of the components that are not express in Fuchs and it would have been obvious to include the conventional aspects of coding from Ye with the value location coding system of Fuchs.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 17-18 and 20 are rejected under 35 U.S.C. 102(b) as anticipated by Fuchs (U.S. 2004/0120590).
Regarding Claim 17, Fuchs teaches:
17. A method comprising: 
receiving an audio signal that includes a set of samples, wherein each sample of the set of samples has a value within a set of values; [Fuchs, Figure 1, “[0120] The device 10 is connected to a microphone 111. The data to be processed according to the invention will in this case be audio signal.”  Amplitudes/coefficients of the transformation are the values of the samples.  “[0148] FIG. 4 represents an example of an amplitude model A. A value A(k) provided by the amplitude model corresponds to each integer value k along the x-axis. The value A(k) is an approximation of the amplitude of the kth coefficient classified in decreasing order.”]
decomposing the set of samples into a set of vectors, [Fuchs, Figure 5, “[0156] Following this path direction causes the coefficients to be arranged in a mono-dimensional vector V containing 64 coefficients.”]
wherein: 
each vector of the set of vectors corresponds to a respective value in the set of values and contains an indication of each occurrence of the respective value in the set of samples; [Fuchs, Figure 5, “[0156] Following this path direction causes the coefficients to be arranged in a mono-dimensional vector V containing 64 coefficients.”  “[0161] In what follows, the locations {x1, x2, . . . , xn} of coefficients in the vector V are considered, where n is an integer equal to the number of coefficients of the path.”]
the set of vectors is arranged in a sequence; and [Fuchs, Figure 5, The vectors Vi are defined by Figure 5 and are examined in the order of increasing i which is the index of location of the amplitudes in reducing order.  “[0146] The following step S3 consists of classifying the coefficients of the current block according to decreasing amplitude. This results in a list P of coefficients.”  “[0148] FIG. 4 represents an example of an amplitude model A. A value A(k) provided by the amplitude model corresponds to each integer value k along the x-axis. The value A(k) is an approximation of the amplitude of the kth coefficient classified in decreasing order.”  “[0149] The following step S5 is the encoding of the locations of the coefficients of the current block.”]
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence; and [Fuchs: Figure 9, shows the omission of the already coded locations from the later coded vectors:  “[0187] FIG. 9 represents the application of the vector reduction according to the first embodiment of the invention. [0188] The vector Vi determined at step S55 has a length of five locations between the locations xi and xi+1. Three of the locations between x1 and xi+1 have already been encoded and are represented by crosses. [0189] The result of the processing of vector Vi is to reduce the length of that vector by three, so as to skip the locations already encoded. The resulting vector V'1 has a length of two locations corresponding to the intermediate location not yet encoded and to the location of xi+1.”]
providing the set of vectors in an output bit stream. [Fuchs teaches the vectors as the output S65 of the encoding process of Figure 5 and the vectors are in bits of 0 and 1 which teaches the generation of a bit stream.  “[0162] The following step S52 is an initialization at which a binary encoding parameter ACx is associated with each of the locations x of the vector V….”  “[0163] For the following processing, the encoding parameter ACx has the value zero if the location x has not yet been encoded, and has the value one once the location x has been encoded.”]

Regarding Claim 18, Fuchs teaches:
18. The method of claim 17, further comprising applying compression to the set of vectors to produce a compressed set of vectors, wherein the providing of the set of vectors in the output bit stream provides the compressed set of vectors in the output bit stream. [Fuchs, [0002] and [0003].  “[0003] The invention is in the field of lossy compression of digital signals. The digital signals considered here are of any type, for example fixed images, video, sound, or computer data.”]

Regarding Claim 20, Fuchs teaches:
20. The method of claim 17 further comprising selecting a reference value of the set of values, wherein a vector of the set of vectors that corresponds to the reference value is first in the sequence. [Fuchs, the “initial coefficient” is the reference value of the Claim:  “[0159] A path is determined by an initial coefficient and the list of the vectors joining the other coefficients. Each coefficient of the path different from the initial coefficient is represented by a vector describing its location with respect to the preceding coefficient in the path. It should be noted that the path does not necessarily include all the coefficients of the current vector. This is because it is possible to encode only part of the coefficients and to set the other coefficients to the value zero at the time of later encoding.”  “[0307] Once the path has been determined, the coordinates of the initial coefficient are encoded by binary encoding and the vectors are encoded by entropic encoding.”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fuchs in view of Ye.
Regarding Claim 19, Fuchs suggests:
19. The method of claim 17 further comprising providing an indication of the sequence in the output bit stream. [The decoder needs to know the order of the vectors in order to decode them.  This is suggested by the teaching that the vectors are coded in the order shown in Figure 5.]
Ye suggests:
19. The method of claim 17 further comprising providing an indication of the sequence in the output bit stream. [Ye teaches different methods of ordering the vectors for coding and this order has to be communicated to the decoder particularly that it is not a constant:  “[0023] FIG. 4 is a conceptual diagram illustrating a hypothetical example of adjusting the scan order of coefficients consistent with this disclosure. [0024] FIG. 5 is a flow diagram illustrating example operation of a coding device configured to adaptively adjust a scan order of coefficients.”]
Fuchs and Ye pertain to value-location coding and because Ye teaches different methods of sequencing the vectors for encoding, this variable must be communicated to the decoder together with the coded vectors and it would have been obvious to combine this feature of Ye with the teachings of Fuchs that do not address it but it is an improvement if the sequence order is communicated to the decoder in the bit stream.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding Claims 7, 14 and 15, Widmer (U.S. 2004/0123222) teaches: “Correction and location information are determined from a number of data vectors. The location information comprises values determined from subsets of the data vectors. Two or more of the subsets have one or more data vectors in common, but also have one or more data vectors, in one or more of the subsets, that are not in other subsets….” Abstract.  Figure 2 shows the three types of information that are coded and multiplexed together and include:  correction vector data vectors and location vector,  220, 230.  “[0013] In another aspect of the invention, a lane assignment module can switch a number of first lanes to a number of second lanes. The lane assignment module comprises a number of multiplexers, each multiplexer adapted to couple a subset of first lanes to one of the second lanes. Each subset of electrical lanes is assigned an order. Each optical lane of the plurality of optical lanes is assigned an index. The multiplexers corresponding to optical lanes in a range adjacent to the index of the failed optical line select, using the order, a different electrical lane than that currently selected.”]Figure 2 and Figure 3 showing the 3 streams of decoded information: correction vector, location vector, and the data vectors.  [00013].

The Specification teaches a value-location method of encoding that is also taught in the IEEE article by the inventors of the instant application:  Jacek Stachurski, Lorin Netsch: Fractional-bit and value-location lossless encoding in G.711.0 coder. ICASSP 2010: 4666-4669.

    PNG
    media_image9.png
    844
    712
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    883
    690
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    875
    688
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    871
    693
    media_image12.png
    Greyscale



Regarding Claim 1, Wark (U.S. 2003/0231775) teaches:
1. A method comprising: 
receiving a frame containing a set of samples, wherein each sample in the set of samples has a value within a range; [Wark, Figure 2, “read sequence of sampled audio 202.”  The “Volume Dynamic Range (VDR)” teaches the range of values of the samples.  See [0108]-[0109].]
determining a set of values within the range, wherein each value in the set of values has a corresponding sample in the set of samples; and [Wark, “[0048] The method 200 continues to step 204 where the sequence x(n) of sampled audio is segmented into a number of homogeneous segments. ….”  Each x(n) has an energy value which falls within the VDR range.]
decomposing the set of samples into a set of vectors, [Wark, Figure 2, “segment sequence into homogeneous segments 204” expanded in Figure 3 to “divide segments into clips 206” to “extract a feature vector for each clip 208.”  See Figure 4, the division of frames 701, 702, 703, 704, each comprising a sequence of samples x(n), into “audio clips (711-714)” and extracting a “clip feature vector f” from each audio clip.  “[0096] Step 208 follows where the processor 105 extracts for each clip a feature vector f….”  The feature vector f includes the volume undulations which are the amplitudes or values of x(n) in the clip.  “[0036] FIG. 13 illustrates the frame energies E(i) within a clip, and the extraction of a volume undulation clip feature.”]
wherein: 
each vector of the set of vectors corresponds to a respective value within the set of values and contains a representation of each occurrence of the respective value; [Wark, Figure 13 shows the volume undulations and the energy levels at the various peaks which teach the values of x(n) within a clip.  Each clip has its own vector f.  Each vector f includes the volume undulations/values of x(n).  The volume undulation values are the “representations of each occurrence of the respective value.”]
the set of vectors has a sequence; and [Wark, Figure 3, the clips 711, 712, 713, 714 come in a sequence which can be attributed to their respective feature vectors f.]
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence. [Wark, Figures 3 and 13.  Each clip 711-714 includes only its own share of x(n) samples and the volume undulations (energy peaks) within the clip.  This is reflected in the feature vector f of the clip.  Thus, the vectors f of the other clips do not have the same values and the values are omitted from them.]

Oger (U.S. 2011/0116542) teaches:
1. A method comprising: 
receiving a frame containing a set of samples, wherein each sample in the set of samples has a value within a range; [Oger, Figure 1, Samples S being providing for Coding at 102 for each frame.  The signal X is quantized at 101 which means it is turned into samples.  “[0004] With reference to FIG. 1, a general compression encoder typically comprises: [0005] an analysis module 100 for analyzing the source to be encoded S, [0006] a quantization module 101 (scalar or vector), followed by [0007] an encoding module 102.”  "The invention relates to an arithmetic encoding by bit planes (MSB, . . . , LSB), that comprises using tables of probability to have a 0 or 1 bit for encoding each bit plane. According to an embodiment of the invention, the probability tables are calculated dynamically for each signal frame based on a probability density model (Mod) corresponding to the distribution (H) of the signal (X) on each frame.”  Abstract.]
determining a set of values within the range, wherein each value in the set of values has a corresponding sample in the set of samples; and [Oger, Figure 1, the quantization 101 determines a set of values.  “6. The method according to claim 1, wherein, the signal comprises a succession of values (ai), ...”  The values naturally fall within a range of values.]
decomposing the set of samples into a set of vectors, [Oger, Figure 1, the quantization 101 may be into vectors:  “[0006] a quantization module 101 (scalar or vector), followed by [0007] an encoding module 102.”  “[0012] With reference to FIG. 2, in scalar quantization followed by symbol plane encoding, the encoding typically involves: [0013] a module 200 to adapt the source signal S to deliver a vector denoted by X=[x1 . . . xN] of dimension N ≥1, [0014] a scalar quantization module 201 delivering a quantized vector defining a sequence of integer values Y=[y1 . . , yN], [0015] a symbol plane decomposition module 202 where the symbols can be bits at 0 or 1, with this module 202 then delivering a vector of values Pk=[a1,k . . . aN,k] where k=0, . . . , K-1, and a vector of signs S=[s1 . . . sN], …”  Oger generates several vectors all of which have values.]
wherein: 
each vector of the set of vectors corresponds to a respective value within the set of values and contains a representation of each occurrence of the respective value; [Oger, Figure 2 and [0012] -0015].  Each of vectors Y or Pk or S corresponds to one of the values x1 … to xN in the set of values X.]
the set of vectors has a sequence; and [Oger, the integer values in the vector Y are in a sequence y1 … YN.  Then the set of vectors becomes the set of vectors including vectors Pk (including vectors P0 … Pk-1) and vector S.  The vectors in the set Pk are in a sequence from k=0 to K-1.]
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence. [Oger, in the set of vectors Pk including vectors P0 … PK-1, each vector such as P1 should omit the values (a11, a21, …, aN1) that are in P0  (a10, a20, …, aN0).  However, this is not the intent of the limitation.]

Sequence of integer values Y=[y1 . . , yN] = [ -2, +7, +3, 0, +1, -3, -6, +5] with N=8.  
Vector of values Pk=[a1,k . . . aN,k] with K=3 and K-1=2 and N=8 is:
P0= [a1,0  a2,0  a3,0  a4,0  a5,0  a6,0  a7,0  a8,0] =[01101101]
P1= [a1,1  a2,1  a3,1  a4,1  a5,1  a6,1  a7,1  a8,1] =[11100110]
P2= [a1,2  a2,2  a3,2  a4,2  a5,2  a6,2  a7,2  a8,2] =[01000011]

Vector of signs S= [s1 … sN] = [10000110]

    PNG
    media_image13.png
    264
    416
    media_image13.png
    Greyscale

 (Claim 2: Oger, Figure 1, the “Cod 102” is coding which is another name for compression.  “[0004] With reference to FIG. 1, a general compression encoder typically comprises: [0005] an analysis module 100 for analyzing the source to be encoded S, [0006] a quantization module 101 (scalar or vector), followed by [0007] an encoding module 102.”)
 (Claim 3: Oger teaches that it applies lossless compression such as Rice encoding:  “[0061] We can consider the case of context-based arithmetic encoding such as entropy coding. An example is described below in which the encoding in the sense of the invention is done without the loss of indexes issuing from the quantization of transform coefficients of frequency-domain encoders, in particular for speech signals and/or audio signals. However, the invention equally applies to lossy encoding, in particular signals such as image or video signals.”  “[0003] Among the fundamental compression methods for digital signals, we differentiate between lossless compression methods (Huffman coding, Golomb-Rice coding, arithmetic encoding), also called "entropy coding", and lossy compression methods based on scalar or vector quantization.”)
 (Claim 4: Oger, Figure 2, all three of K, Pk and S are coded and multiplexed to produce the output bitstream.  Any of K or S can be considered “an indicator of the compression operation.”   “[0028] The bit rate output from the encoder is generally variable. In the following description, the manner of managing this variable bit rate is not described (modules 200 and 204 in FIG. 2). The bit stream generated by the module 203 is then sent over a channel 205, which can truncate the bit stream (by exploiting the hierarchical nature of the bit stream) or introduce bit errors.” Oger provides the parameters required for the decoding in the multiplexed output bitstream:  “[0077] … The parameters of the encoder are then sent to the decoder, passing through a multiplexer 511.”)
 (Claim 5: Oger, Figure 2, all three of K, Pk and S are coded and multiplexed to produce the output bitstream. K is the indicator of sequence of vectors Pk.  Or, Oger provides the parameters required for the decoding in the multiplexed output bitstream:  “[0077] … The parameters of the encoder are then sent to the decoder, passing through a multiplexer 511.”)
(Claim 6: Oger, Figures 1 or 2 and Abstract the signal S is subjected to coding 102/203 which compresses the signal and the signal is divided into frames.)
(Claim 7: Oger, Figure 3, of the vectors Pk (K=0, 1, 2) each vectors has some values (0 or 1) that does not exist in the others.  For example P0,5=1 and P1,5=0 so the value of 1 at 0,5 does not exist in P1 but exists in P0.)
(Claim 8: Oger, Figure 5, “division module 512” and “quantization step size” / “reference value.”  “[0092] … One will remember that the signal X is intended to be quantized by a quantization step size q, in order to obtain (as output from the module 508 of FIG. 5) the signal denoted by Y and corresponding to a sequence of components yi….”  [0104], [0110]. )
(Claim 11: Oger.  This Claim does not specify “a frequency of occurrence of” what?  Thus, the sequence can be based on the frequency of occurrence of anything.  If frequency of occurrence of 0s in the vectors Pk is used to set the sequence of encoding these vectors, vectors with the least number of 0s are encoded first because they have larger amplitudes.  “[0125] We will now explain, returning to FIG. 11, what the result of these probability calculations represents. In this figure, for purely illustrative purposes we have represented a spectral signal X which has the characteristic of being highly harmonic (or tonal). Thus the amplitude of the MDCT signal is large (its absolute value) in only a few consecutive frequencies (the significant bits have a value of 1 for these frequencies), while the amplitude associated with the other frequencies is relatively low (the significant bits retain a 0 value). As a result, the MSB plane and the plane or planes immediately following have few 1 bits. With the general shape of this signal, a small value of the form factor .alpha. (less than 0.5) can be found and the probability of obtaining values for 0 bits is high (close to 1) for the MSB plane and those which immediately follow it. However, the LSB plane of least significant bits and the planes immediately preceding it may contain, in a highly simplified explanation, as many 0s as 1s, depending on noise fluctuations, and the probability of finding bits with 0 values is then average (close to 0.5).”)
Regarding Claim 12, Oger teaches:
12. An encoder comprising: [Oger Figures 1-2 show the encoding components.]
a frame buffer that includes an input to receive a frame that includes a set of samples and an output to provide the set of samples; 
a selection circuit that includes an input coupled to the output of the frame buffer to receive the set of samples and a set of outputs to provide the set of samples at a selected subset of the set of outputs; [Oger, Figure 1, “[0005] an analysis module 100 for analyzing the source to be encoded S,”  “[0012] With reference to FIG. 2, in scalar quantization followed by symbol plane encoding, the encoding typically involves: [0013] a module 200 to adapt the source signal S to deliver a vector denoted by X=[x1 . . . xN] …”The “analysis module 100” or the “adaptor 200” teach the “selection circuit” of the Claim because it is receiving the samples of the signal S.and providing them to the quantizer 100/201.  Limitation provides no criterion for the selection.  It is a unit in between units. ]
a set of coding units that each include an input coupled to an output of the set of outputs of the selection circuit to receive the set of samples and further include an output; 
a multiplexer coupled to the outputs of the set of coding units and including an output to provide an encoded frame based on the output of at least one of the set of coding units, [Oger, Figure 2, “coding and multiplexing 203.” “[0016] a module 203 for encoding the bit plane and multiplexing the encoded values ….”]
wherein the set of coding units includes a value-location coding unit configured to: [Value-Location coding not taught by Oger.  However, the “value-location coding” in this Claim is defined with limitations that are taught by Oger.]
receive the set of samples from the selection circuit, wherein each sample of the set of samples has a respective value within a set of values; [Oger, Figure 1, Samples S being providing for Coding at 102 for each frame.  The signal X is quantized at 101 which means it is turned into samples.  “[0004] With reference to FIG. 1, a general compression encoder typically comprises: [0005] an analysis module 100 for analyzing the source to be encoded S, [0006] a quantization module 101 (scalar or vector), followed by [0007] an encoding module 102.”  "The invention relates to an arithmetic encoding by bit planes (MSB, . . . , LSB), that comprises using tables of probability to have a 0 or 1 bit for encoding each bit plane. According to an embodiment of the invention, the probability tables are calculated dynamically for each signal frame based on a probability density model (Mod) corresponding to the distribution (H) of the signal (X) on each frame.”  Abstract.]
decompose the set of samples into a set of vectors, wherein each vector includes occurrences of a respective value of the set of values; and [Oger, Figure 1, the quantization 101 may be into vectors:  “[0006] a quantization module 101 (scalar or vector), followed by [0007] an encoding module 102.”  “[0012] With reference to FIG. 2, in scalar quantization followed by symbol plane encoding, the encoding typically involves: [0013] a module 200 to adapt the source signal S to deliver a vector denoted by X=[x1 . . . xN] of dimension N ≥1, [0014] a scalar quantization module 201 delivering a quantized vector defining a sequence of integer values Y=[y1 . . , yN], [0015] a symbol plane decomposition module 202 where the symbols can be bits at 0 or 1, with this module 202 then delivering a vector of values Pk=[a1,k . . . aN,k] where k=0, . . . , K-1, and a vector of signs S=[s1 . . . sN], …”  Oger generates several vectors all of which have values.]
provide the set of vectors at the output to the multiplexer such that the encoded frame includes the set of vectors. [Oger, Figure 2, “coding and multiplexing 203.”  “[0033] The operation of the module 203 in FIG. 2 is now described in more detail, with reference to FIG. 4 corresponding to a flow chart of arithmetic encoding by bit planes (following a scalar quantization). This involves encoding with N-dimensional multiplexing as known in the art…..”  Figure 5, “[0064] … [0075] a multiplexer 511 for multiplexing the outputs from modules 503, 505, 509, and 510, for storage of the encoded data or for transmission for later decoding.”  “[0077] … The parameters of the encoder are then sent to the decoder, passing through a multiplexer 511.”]

Frame buffer not taught by Oger.
Set of coding units not taught by Oger.

Regarding Claim 17, Oger teaches:
17. A method comprising: 
receiving an audio signal that includes a set of samples, wherein each sample of the set of samples has a value within a set of values; [Oger, Figure 1, Samples S being providing for Coding at 102 for each frame.  The signal X is quantized at 101 which means it is turned into samples.  “[0004] With reference to FIG. 1, a general compression encoder typically comprises: [0005] an analysis module 100 for analyzing the source to be encoded S, [0006] a quantization module 101 (scalar or vector), followed by [0007] an encoding module 102.”  "The invention relates to an arithmetic encoding by bit planes (MSB, . . . , LSB), that comprises using tables of probability to have a 0 or 1 bit for encoding each bit plane. According to an embodiment of the invention, the probability tables are calculated dynamically for each signal frame based on a probability density model (Mod) corresponding to the distribution (H) of the signal (X) on each frame.”  Abstract.  the quantization 101 determines a set of values.  “6. The method according to claim 1, wherein, the signal comprises a succession of values (ai), ...”  The values naturally fall within a range of values.]
decomposing the set of samples into a set of vectors, [Oger, Figure 1, the quantization 101 may be into vectors:  “[0006] a quantization module 101 (scalar or vector), followed by [0007] an encoding module 102.”  “[0012] With reference to FIG. 2, in scalar quantization followed by symbol plane encoding, the encoding typically involves: [0013] a module 200 to adapt the source signal S to deliver a vector denoted by X=[x1 . . . xN] of dimension N ≥1, [0014] a scalar quantization module 201 delivering a quantized vector defining a sequence of integer values Y=[y1 . . , yN], [0015] a symbol plane decomposition module 202 where the symbols can be bits at 0 or 1, with this module 202 then delivering a vector of values Pk=[a1,k . . . aN,k] where k=0, . . . , K-1, and a vector of signs S=[s1 . . . sN], …”  Oger generates several vectors all of which have values.]
wherein: 
each vector of the set of vectors corresponds to a respective value in the set of values and contains an indication of each occurrence of the respective value in the set of samples; [Oger, Figure 2 and [0012] -0015].  Each of vectors Y or Pk or S corresponds to one of the values x1 … to xN in the set of values X.]
the set of vectors is arranged in a sequence; and [Oger, the integer values in the vector Y are in a sequence y1 … YN.  Then the set of vectors becomes the set of vectors including vectors Pk (including vectors P0 … Pk-1) and vector S.  The vectors in the set Pk are in a sequence from k=0 to K-1.]
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence; and [Oger, in the set of vectors Pk including vectors P0 … PK-1, each vector such as P1 should omit the values (a11, a21, …, aN1) that are in P0  (a10, a20, …, aN0).]
providing the set of vectors in an output bit stream.  [Oger, Figure 2, all three of K, Pk and S are coded and multiplexed to produce the output bitstream.  “[0028] The bit rate output from the encoder is generally variable. In the following description, the manner of managing this variable bit rate is not described (modules 200 and 204 in FIG. 2). The bit stream generated by the module 203 is then sent over a channel 205, which can truncate the bit stream (by exploiting the hierarchical nature of the bit stream) or introduce bit errors.”]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on Monday through Thursday 9am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARIBA SIRJANI/
Primary Examiner, Art Unit 2659



Claims:

1. A method comprising: 
receiving a frame containing a set of samples, wherein each sample in the set of samples has a value within a range; 
determining a set of values within the range, wherein each value in the set of values has a corresponding sample in the set of samples; and 
decomposing the set of samples into a set of vectors, wherein: 
each vector of the set of vectors corresponds to a respective value within the set of values and contains a representation of each occurrence of the respective value; 
the set of vectors has a sequence; and 
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence. 

2. The method of claim 1 further comprising performing a compression operation on the set of vectors to produce a compressed set of vectors. 

3. The method of claim 2, wherein the compression operation is from a group consisting of: Rice encoding, explicit location coding, and binary encoding. 

4. The method of claim 2 further comprising providing the compressed set of vectors and an indicator of the compression operation in an output bit stream. 

5. The method of claim 1 further comprising providing the set of vectors and an indicator of the sequence in an output bit stream. 

6. The method of claim 1 further comprising receiving a digital audio signal that includes the frame, wherein the method compresses the digital audio signal. 

7. The method of claim 1, wherein each vector includes a first value where the respective value occurs in the set of samples and a second value where the respective value does not occur in the set of samples with the exception of any samples omitted due to a value that corresponds to the subset of the set of vectors that precedes the respective vector in the sequence. 

8. The method of claim 1 further comprising: 
determining a reference value within the set of values; and 
determining the sequence such that a vector of the set of vectors that corresponds to the reference value is first in the sequence. 

9. The method of claim 8, wherein the determining of the reference value determines the reference value based on a frequency of occurrence. 

10. The method of claim 8, wherein the sequence of the set of vectors is determined based on a count of values of the set of values that are greater than the reference value and a count of values of the set of values that are less than the reference value. 

11. The method of claim 1, wherein the sequence of the set of vectors is based on a frequency of occurrence.

12. An encoder comprising: 
a frame buffer that includes an input to receive a frame that includes a set of samples and an output to provide the set of samples; 
a selection circuit that includes an input coupled to the output of the frame buffer to receive the set of samples and a set of outputs to provide the set of samples at a selected subset of the set of outputs; 
a set of coding units that each include an input coupled to an output of the set of outputs of the selection circuit to receive the set of samples and further include an output; 
a multiplexer coupled to the outputs of the set of coding units and including an output to provide an encoded frame based on the output of at least one of the set of coding units, 
wherein the set of coding units includes a value-location coding unit configured to: 
receive the set of samples from the selection circuit, wherein each sample of the set of samples has a respective value within a set of values; 
decompose the set of samples into a set of vectors, wherein each vector includes occurrences of a respective value of the set of values; and 
provide the set of vectors at the output to the multiplexer such that the encoded frame includes the set of vectors. 

13. The encoder of claim 12, wherein the set of vectors is arranged in a sequence and each vector of the set of vectors omits each occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence. 

14. The encoder of claim 13, wherein the value-location coding unit is further configured to provide an indicator of the sequence to the multiplexer such that the encoded frame includes the indicator of the sequence. 

15. The encoder of claim 12, wherein the value-location coding unit is further configured to: 
perform a compression operation on the set of vectors to produce a compressed set of vectors; and 
provide the compressed set of vectors to the multiplexer such that the encoded frame includes the compressed set of vectors. 

16. The encoder of claim 12 further comprising an output selection component coupled between a subset of the set of coding units and the multiplexer, 
wherein the output selection component is configured to select the output of a first coding unit of the subset of the set of coding units to provide to the multiplexer. 

17. A method comprising: 
receiving an audio signal that includes a set of samples, wherein each sample of the set of samples has a value within a set of values; 
decomposing the set of samples into a set of vectors, 
wherein: 
each vector of the set of vectors corresponds to a respective value in the set of values and contains an indication of each occurrence of the respective value in the set of samples; 
the set of vectors is arranged in a sequence; and
each vector of the set of vectors omits any occurrence of each value of the set of values that corresponds to a subset of the set of vectors that precedes the respective vector in the sequence; and 
providing the set of vectors in an output bit stream. 

18. The method of claim 17, further comprising applying compression to the set of vectors to produce a compressed set of vectors, wherein the providing of the set of vectors in the output bit stream provides the compressed set of vectors in the output bit stream. 

19. The method of claim 17 further comprising providing an indication of the sequence in the output bit stream. 

20. The method of claim 17 further comprising selecting a reference value of the set of values, wherein a vector of the set of vectors that corresponds to the reference value is first in the sequence.